ON MOTION FOR REHEARING.
GRAVES, Judge.
The county attorney of Marion County has filed a motion herein on behalf of the State containing some matters outside the record which we can not consider.
We do, however, assert that the Ross and Good cases, 251 S. W. 233, 234 and 235, lay down correct propositions of law in matters relative to bail in capital cases. In those cases we held: “We call attention only to the proposition that merely because there may be some conflict in the evidence, or because of' the presence of some testimony raising a defensive issue does not necessarily entitle an accused to bail. Ex parte Smith, 23 Tex. App. 100, 5 S. W. 99; Ex parte Jones, 31 Texas Cr. R. 422, 20 S. W. 983.”
• "We do not think that this statement necessarily means that because there is a question raised only by the testimony of the person requesting bail, and the remaining testimony being void of any defensive matter, that the interested person’s testimony should be disregarded. Instead we think that all the testimony should be taken and digested for what it might seem to be worth. Thus believing, and after again reviewing the testimony in its entirety, we are impressed with the correctness of the original opinion herein, and the motion is overruled.